Citation Nr: 0411352	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an earlier effective date for the award of a 
compensable service-connected disability evaluation for laceration 
scars of the abdomen.

2.  Entitlement to an earlier effective date for the award of a 
noncompensable service-connected disability evaluation for a 
laceration scar of the left forearm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


REMAND

The veteran served on active duty from April 1970 to May 1971.  
The veteran's service medical records (SMRs) are negative for any 
evidence of laceration scars on the abdomen or left forearm.

The veteran submitted a claim for VA disability compensation 
benefits in May 1971.  At the time the veteran was seeking service 
connection for epilepsy as well as residuals from a cut to the 
left arm and stab wounds of the abdomen that he said occurred on 
April 23, 1971.

The veteran was afforded a VA examination in July 1971.  The 
examiner noted that the veteran gave a history of being involved 
in a fight in early 1971.  The examiner said that the veteran 
reported a laceration of the volar surface of the left forearm and 
three minor lacerations of the skin of the abdomen.  On physical 
examination, the examiner reported a long, linear scar of the 
volar surface of the left forearm as well as three small, 
superficial lacerations of the skin on the abdomen.

The veteran was denied service connection for residuals of the 
scar the left forearm and scars of the abdomen in August 1971.  
The RO based the denial on the absence of any evidence of the 
scars in the veteran's SMRs.  The veteran was notified of the 
rating decision in September 1971.  He did not perfect an appeal 
of the decision and the decision became final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003); 38 C.F.R. § 
19.118 (1971).

The veteran attempted to reopen his claim for service connection 
for scars of the abdomen in May 1993.  He noted that he was 
injured in a fight while on active duty.  He said that the 
military police made a report of the incident.  He also said that 
he had itching and burning of the scars.

The veteran's claim was denied in January 1994.  The RO determined 
that no new and material evidence had been received to reopen the 
claim.  The veteran was notified of the rating action that same 
month.  He did not perfect an appeal and the decision became 
final.  38 C.F.R. §§ 20.302, 20.1103.  As such, new and material 
evidence was required to reopen the claim.  38 U.S.C.A. § 5108 
(West 2002).

The veteran submitted a statement to reopen his claim for service 
connection for scars of the abdomen that was received on April 16, 
2001.  His claim was originally denied in December 2001.

Records from the Army Crime Records Center were received in July 
2002.  The records included an Army Criminal Investigation 
Division (CID) report of investigation (ROI) and an SMR entry 
dated April 28, 1971.  The ROI reported that three individuals 
assaulted the veteran on April 28, 1971.  The veteran suffered one 
minor, razor-like incision to the left arm and three similar 
incisions to the abdominal area.  The veteran was treated at the 
emergency room of Brooke Army Medical Center and released.  The 
accompanying SMR entry noted that the veteran had lacerations on 
his abdomen and left forearm.

The RO granted service connection for laceration scars of the 
abdomen and for a laceration scar of the left forearm in September 
2002.  The veteran's abdominal scars were rated as 10 percent 
disabling.  He was assigned a noncompensable rating for his left 
forearm scar.  The effective date of service connection and the 
grant of the 10 percent and noncompensable ratings was established 
as April 16, 2001; the date the veteran's last request to reopen 
his claim was received.

The veteran submitted a notice of disagreement in October 2002.  
He said that the effective date for his disability ratings should 
be "retro" to his very first filing for service connection.  In 
his January 2003 substantive appeal the veteran said that he 
wanted to be compensated for his scars from 1971.

The RO issued a statement of the case (SOC) in January 2003.  The 
SOC addressed the two issues noted to be on appeal.  The veteran 
was denied an earlier effective date for his respective disability 
ratings.  The RO cited to the prior denial of the veteran's claim 
and held that "service connection" was not warranted prior to the 
date of the reopened claim, or April 16, 2001, in this case.  This 
reasoning was used for denying an earlier effective date for the 
assigned ratings.

The Board notes that the RO did not specifically address in its 
decision the issue of entitlement to an earlier effective date for 
service connection in the context of 38 C.F.R. § 3.156(c) (2003).  
This regulation was cited, but the RO did not address the question 
of whether the records received from the Army Crime Records Center 
constituted service department records such as to warrant 
reconsideration of the former decisions as permitted by 38 C.F.R. 
§§ 3.156(c).  See 38 C.F.R. § 3.400(q)(2) (2003).  

The Board finds that the issue of entitlement to an earlier 
effective date for service connection for laceration scars of the 
abdomen and service connection for a laceration scar of the left 
forearm is inextricably intertwined with the claims for earlier 
effective dates for the assigned ratings.  Therefore, the issue 
must be adjudicated in the context of 38 C.F.R. § 3.156(c) in 
order to afford the veteran every opportunity to pursue his claim 
for entitlement to an earlier effective date for his respective 
disability ratings.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  The veteran should 
be specifically told of the information or evidence he should 
submit, if any, and of the information or evidence that VA will 
obtain with respect to his claim for the issues on appeal.  38 
U.S.C.A. § 5103(a) (West 2002).  

2.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the issues on appeal, to include the 
issue of entitlement to earlier effective dates for service 
connection for laceration scars of the abdomen and service 
connection for a laceration scar of the left forearm.  Specific 
consideration should be given to whether any former decision 
should be reconsidered in accordance with 38 C.F.R. § 3.156(c).  
If any benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental statement 
of the case (SSOC) and afforded an opportunity to respond before 
the record is returned to the Board for further review.  The SSOC 
should specifically refer to 38 C.F.R. § 3.400(q).  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until he 
is notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

